DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 2, 2022 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

Status of Claims
Claims 1 and 27 have been amended.
Claims 1-52 as presented May 31, 2022 are currently pending and considered below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-26 recite a method for providing a recommendation based on glycemic risk of a subject, which is within the statutory category of a process. Claims 27-52 recite a method of evaluating glycemic risk of a subject, which is within the statutory category of a process.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method of providing a recommendation based on glycemic risk, the method comprising:
receiving at least one of historical blood glucose (BG) data or historical insulin data for a subject, wherein the BG data and insulin data comprise an insulin bolus amount and a timing for the insulin bolus amount; 
determining a first risk score for glycemic dysfunction for the subject based on the at least one of the historical BG data or the historical insulin data;
receiving at least one of optimal BG data or optimal insulin data for the subject;
determining a second risk score for glycemic dysfunction for the subject based on the at least one of the optimal BG data or the optimal insulin data;
comparing the first risk score with the second risk score; and
outputting a recommendation based on the comparison of the first risk score with the second risk score.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. The claim recites steps of receiving historical data, determining a first risk score, receiving optimal data, determining a second risk score, comparing the risk scores and outputting a recommendation. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. providing a recommendation based on glycemic risk of a subject). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, and 18 recite at least one abstract idea.
Similarly, dependent claims 2-17 and 19-20 further narrow the abstract idea described in the independent claims. Claims 2-8 and 28-34 describe the BG and insulin data. Claims 9-11, 22-26, 35-37 and 48-52 describe the risk scores and/or the comparison of the risk scores. Claims 12-17 and 38-43 further describe the recommendation. Claims 18, 19, 44 and 45 describe the meal management information. Claims 20 and 46 describe the pre-bolus timing information. Claims 21 and 47 describe converting blood glucose values. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 27.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-52 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. 
The dependent claims 2-26 and 28-52 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. However, there functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
Unlike the claims that have been held to be directed to an improvement or otherwise directed to more than the abstract idea, Applicant’s claims: (1) do not improve computer performance similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05 (a), (f)); (2) are not rooted in computer technology to overcome a problem specifically arising in the realm of computer networks similar to the DDR Holdings, LLC v. Hotels.com, L.P. case (see MPEP § 2106.05(a), (b), (c), (e), (f)); nor (3) do they include rules that allow a computer to perform new functions similar to the McRO, Inc. v. Bandai Namco Games Am. Inc. case. See MPEP § 2106.05(a), (b). Therefore, the claims do not recite additional elements that integrate the judicial exception into a practical application. 
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-52 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The dependent claims 2-26 and 28-52 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. However, there functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore, claims 1-52 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 18, 21-29, 31, 44 and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Soni (US 2015/0347698 A1) in further view of Saint (US 2018/0353698 A1). 
Regarding claim 1, Soni teaches: A method of providing a recommendation based on glycemic risk, the method comprising:
receiving at least one of historical blood glucose (BG) data or historical insulin data for a subject, wherein the BG data and insulin data comprise an insulin bolus amount and a timing for the insulin bolus amount; (receiving patient data measurements including BG measurements during the time window and associated insulin time and amount [0064]-[0065]; the reference pattern can be  historical data of the patient [0045], [0079])
determining a first risk score for glycemic dysfunction for the subject based on the at least one of the historical BG data or the historical insulin data; (determining a risk score of the time segment based on patterns of the collected historical data [0149], [0147], [0079]; the patterns of the glucose data includes occurrence of hypoglycemia or hyperglycemia [0144]) 
determining a second risk score for glycemic dysfunction for the subject […] (a previously assigned risk score comprises at least two data segments collected on different days from each other and different start times, based on patterns of the collected data [0157], [0147]; the patterns of the glucose data includes occurrence of hypoglycemia or hyperglycemia [0144])
comparing the first risk score with the second risk score; and outputting a recommendation for improving a diabetes treatment based on the comparison of the first risk score with the second risk score. (comparing the assigned risk score of the reference pattern data to a previously assigned risk score of the stored reference pattern data of the previously collected data segment from the same daily period of time, and sending a recommendation to determine a therapy to lower a future risk score for a glucose measurement being outside of range [0149], [0157], [0001], [0009]) 
Soni does not teach:
receiving at least one of optimal BG data or optimal insulin data for the subject; 
based on the at least one of the optimal BG data or the optimal insulin data;
However, Saint in the analogous art teaches:
receiving at least one of optimal BG data or optimal insulin data for the subject; (the app can retrospectively calculate the correct dose of insulin for a patient [0112])
based on the at least one of the optimal BG data or the optimal insulin data; (the app can retrospectively calculate the correct dose of insulin for a patient and a score of the success of an insulin dose based on the BG outcome, where the score is the percentage medication of the dose to reach target [0112])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni to include receiving optimal BG or insulin data for the subject as taught by Saint. By providing the patient with information regarding the correct dose of insulin needed, the patient is able to identify the context for more accurate dosing in the future (Saint [0112]). 
Regarding claim 2, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
wherein […] a second portion of the BG data and insulin data is reported (receiving patient data measurements including BG measurements during the time window and associated insulin time and amount [0064]-[0065]; the reference pattern can be historical data of the patient [0045], [0079])
Soni does not teach:
a first portion of the BG data and insulin data is estimated
However, Saint in the analogous art teaches:
a first portion of the BG data and insulin data is estimated (obtain contextual data related to the patient and the insulin pen device, such as the patient’s physical activity including estimated calories burned [0033]; identifying the food item and estimated amount of carbohydrates and probability of food items [0187])
Regarding claim 3, Soni and Saint teach the method of claim 1 as described above. 
Soni does not teach:
wherein the BG data and insulin data comprise at least one of an estimated timing of a meal of the subject or an estimated composition of the meal of the subject
However, Saint in the analogous art teaches:
wherein the BG data and insulin data comprise at least one of an estimated timing of a meal of the subject or an estimated composition of the meal of the subject (obtain contextual data related to the patient and the insulin pen device, such as the patient’s physical activity including estimated calories burned [0033]; identifying the food item and estimated amount of carbohydrates and probability of food items [0187])
Regarding claim 5, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
wherein a portion of the BG data and insulin data is received from the subject (the physiological data such as BG may be manually entered by the patient [0042], [0045])
Regarding claim 18, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
further comprising providing meal management information to the subject based on an amount of glycemic dysfunction (recommendations can include eating specific foods or changes in a meal or meal components while accounting for starting point BG of pattern, time of hypoglycemia, variability in hyperglycemia peak, and the starting BG that led to the peak [0151], [0155], [0153])
Regarding claim 21, Soni and Saint teach the method of claim 1 as described above. 
Soni does not teach:
further comprising converting one or more blood glucose values into a relative risk score consistent with the risk of diabetic complications or degree of glycemic control
However, Saint in the analogous art teaches:
 further comprising converting one or more blood glucose values into a relative risk score consistent with the risk of diabetic complications or degree of glycemic control (a quantitative score of an analyte level and the degree to which the analyte level is within target range [0181], claim 4; measured analyte are BG values [0056])
Regarding claim 22, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
wherein each of the first risk score and the second risk score is assigned to a single value or summarized over a time segment such as a daily average risk score (a risk score is determined of the time segment based on patterns of the collected historical data [0149], [0147], [0079]; a previously assigned risk score comprises at least two data segments collected on different days from each other and different start times, based on patterns of the collected data [0157], [0147])
Regarding claim 23, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
the second risk score (a previously assigned risk score comprises at least two data segments collected on different days from each other and different start times, based on patterns of the collected data [0157], [0147])
Soni does not teach:
further comprising when the first risk score is close […], identifying a subject behavior and encouraging the subject behavior because the amount of insulin and timing are close to ideal
However, Saint in the analogous art teaches:
further comprising when the first risk score is close […], identifying a subject behavior and encouraging the subject behavior because the amount of insulin and timing are close to ideal (a score of 0 is a perfect score, indicating that an insulin dose achieved target BG levels and informs the patient regarding the context of accurate dosing [0112])
Regarding claim 24, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
wherein when the comparison of the first risk score with the second risk score is at least one of less than a predetermined percentage difference, within a score range or difference, or less than a threshold difference […] (comparing a current risk score to a previous risk score, and providing a recommendation only when the difference is less than predetermined level; providing additionally an alert only when the current risk score is above a predetermined level [0157], [0155])
Soni does not teach:
then further comprising identifying a subject behavior and encouraging the subject behavior because the amount of insulin and timing are close to ideal
However, Saint in the analogous art teaches:
then further comprising identifying a subject behavior and encouraging the subject behavior because the amount of insulin and timing are close to ideal (a score of 0 is a perfect score, indicating that an insulin dose achieved target BG levels and informs the patient regarding the context of accurate dosing [0112])
Regarding claim 25, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
 […] the first risk score is larger than the second risk score, adjusting the amount or timing of the insulin bolus for similar meals in the future (providing a recommendation when the current risk score is greater than a previous risk score [0155], [0157]; an insulin bolus change recommendation to avoid potential post-prandial hyperglycemia [0102])
Soni does not teach:
further comprising when the first risk score is significantly larger
However, Saint in the analogous art teaches:
further comprising when the first risk score is significantly larger (a score of 200 indicates an insulin dose needs to be increased by 200% to achieved target BG levels [0112])
Regarding claim 26, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
wherein when the comparison of the first risk score with the second risk score is at least one of greater than or equal to a predetermined percentage difference, outside of a score range or difference, equal to or larger than a threshold difference, then further comprising adjusting the amount or timing of the insulin bolus for similar meals in the future (comparing a current risk score to a previous risk score, and providing a recommendation and an alert when the current risk score is above a predetermined level [0157], [0155]; an insulin bolus change recommendation to avoid potential post-prandial hyperglycemia [0102])
Regarding claim 27, Soni teaches: A method of evaluating glycemic risk, the method comprising:
determining a historical risk score for glycemic dysfunction based on at least one of historical blood glucose (BG) data or historical insulin data, wherein the historical BG data and historical insulin data comprise an insulin bolus amount and a timing for the insulin bolus amount; (determining a risk score of the time segment based on patterns of the collected historical data of BG measurements, associated insulin time and amount [0149], [0147], [0079], [0064]-[0065]; the patterns of the glucose data includes occurrence of hypoglycemia or hyperglycemia [0144])
determining an optimal risk score for glycemic dysfunction […] (a previously assigned risk score that has a lower score as compared to the assigned risk score comprises at least two data segments collected on different days from each other and different start times, based on patterns of the collected data [0157], [0147]; the patterns of the glucose data includes occurrence of hypoglycemia or hyperglycemia [0144])
determining a difference between the historical risk score and the optimal risk score; and providing a recommendation for improving a diabetes treatment based on the difference and based on a threshold (comparing the assigned risk score of the reference pattern data to a previously assigned risk score of the stored reference pattern data of the previously collected data segment from the same daily period of time, and sending a recommendation to determine a therapy to lower a future risk score for a glucose measurement being outside of range [0149], [0157], [0001], [0009])
Soni does not teach:
based on the at least one of the optimal BG data or the optimal insulin data;
However, Saint in the analogous art teaches:
based on the at least one of the optimal BG data or the optimal insulin data; (the app can retrospectively calculate the correct dose of insulin for a patient and a score of the success of an insulin dose based on the BG outcome, where the score is the percentage medication of the dose to reach target [0112])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni to include optimal BG or insulin data for the subject as taught by Saint. By providing the patient with information regarding the correct dose of insulin needed, the patient is able to identify the context for more accurate dosing in the future (Saint [0112]). 
Claim 28 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 29 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claim 31 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Claim 44 recites substantially similar limitations as those already addressed in claim 18, and, as such is rejected for similar reasons as given above. 
Claim 47 recites substantially similar limitations as those already addressed in claim 21, and, as such is rejected for similar reasons as given above. 
Regarding claim 48, Soni and Saint teach the method of claim 27 as described above. 
Soni further teaches:
wherein each of the historical risk score and the optimal risk score is assigned to a single value or summarized over a time segment such as a daily average risk score (a risk score is determined of the time segment based on patterns of the collected historical data [0149], [0147], [0079]; a previously assigned risk score comprises at least two data segments collected on different days from each other and different start times, based on patterns of the collected data [0157], [0147])
Regarding claim 49, Soni and Saint teach the method of claim 27 as described above. 
Soni further teaches:
the optimal risk score (a previously assigned risk score that has a lower score as compared to the assigned risk score [0157], [0147])
Soni does not teach:
further comprising when the historical risk score is close […], identifying a subject behavior and encouraging the subject behavior because the amount of insulin and timing are close to ideal
However, Saint in the analogous art teaches:
further comprising when the historical risk score is close […], identifying a subject behavior and encouraging the subject behavior because the amount of insulin and timing are close to ideal (a score of 0 is a perfect score, indicating that an insulin dose achieved target BG levels and informs the patient regarding the context of accurate dosing [0112])
Regarding claim 50, Soni and Saint teach the method of claim 27 as described above. 
Soni further teaches:
wherein when the difference between the historical risk score with the optimal risk score is at least one of less than a predetermined percentage difference, within a score range or difference, or less than a threshold difference […] (comparing a current risk score to a previous risk score, and providing a recommendation only when the difference is less than predetermined level; providing additionally an alert only when the current risk score is above a predetermined level [0157], [0155])
Soni does not teach:
then further comprising identifying a subject behavior and encouraging the subject behavior because the amount of insulin and timing are close to ideal
However, Saint in the analogous art teaches:
then further comprising identifying a subject behavior and encouraging the subject behavior because the amount of insulin and timing are close to ideal (a score of 0 is a perfect score, indicating that an insulin dose achieved target BG levels and informs the patient regarding the context of accurate dosing [0112])
Regarding claim 51, Soni and Saint teach the method of claim 27 as described above. 
Soni further teaches:
 […] the historical risk score is larger than the optimal risk score, adjusting the amount or timing of the insulin bolus for similar meals in the future (providing a recommendation when the current risk score is greater than a previous risk score [0155], [0157]; an insulin bolus change recommendation to avoid potential post-prandial hyperglycemia [0102])
Soni does not teach:
further comprising when the historical risk score is significantly larger
However, Saint in the analogous art teaches:
further comprising when the historical risk score is significantly larger (a score of 200 indicates an insulin dose needs to be increased by 200% to achieved target BG levels [0112])
Regarding claim 52, Soni and Saint teach the method of claim 27 as described above. 
Soni further teaches:
wherein when the difference between the historical risk score with the optimal risk score is at least one of greater than or equal to a predetermined percentage difference, outside of a score range or difference, equal to or larger than a threshold difference, then further comprising adjusting the amount or timing of the insulin bolus for similar meals in the future (comparing a current risk score to a previous risk score, and providing a recommendation and an alert when the current risk score is above a predetermined level [0157], [0155]; an insulin bolus change recommendation to avoid potential post-prandial hyperglycemia [0102])
Claims 4 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Soni and Saint in further view of Vettoretti (US 2016/0342754 A1).  
 Regarding claim 4, Soni and Saint teach the method of claim 1 as described above. 
Soni and Saint do not teach:
wherein the BG data and insulin data comprise misinformation about at least one of a timing of a meal of the subject or a composition of the meal of the subject
However, Vettoretti in the analogous art teaches:
wherein the BG data and insulin data comprise misinformation about at least one of a timing of a meal of the subject or a composition of the meal of the subject (miscalculations of meal carbohydrate content by the patient [0011])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include BG and insulin data comprising misinformation about the timing or composition of the subject’s meal as taught by Vettoretti. Taking into account a patient’s miscalculation of a meal’s carbohydrate content provides a realistic simulation scenario for developing glucose monitoring therapy strategies (Vettoretti [0064]). 
Claim 30 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claims 6, 7, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Soni and Saint in further view of Morales (US 2016/0038673 A1).  
Regarding claim 6, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
wherein the BG data and insulin data comprise […] a delivered insulin history (past insulin and meal history [0102]; BG data may be tagged with when and the amount of insulin given and the nutritional content in a meal [0041], [0049])
Soni does not teach:
the BG data and insulin data comprise a reconciled meal history 
However, Saint in the analogous art teaches:
 the BG data and insulin data comprise a reconciled meal history (the identified food item list is presented to the user for the user to make a confirmation or adjustment [0101]; the user can also verbally state what they are eating [0102])
Soni and Saint do not teach:
the BG data and insulin data comprise estimated metabolic states in time series form
However, Morales in the analogous art teaches:
the BG data and insulin data comprise estimated metabolic states in time series form (estimating metabolic states of the subject at time intervals, claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include BG and insulin data comprising estimated metabolic states in a time series form as taught by Morales. This offers the advantage of taking into account the metabolism of each diabetic patient when considering insulin therapy (Morales [0029]). 
Regarding claim 7, Soni and Saint teach the method of claim 1 as described above. 
Soni and Saint do not teach:
wherein the BG data and insulin data comprise estimated metabolic states, reconciled estimated metabolic inputs, and known metabolic inputs
However, Morales in the analogous art teaches:
wherein the BG data and insulin data comprise estimated metabolic states, reconciled estimated metabolic inputs, and known metabolic inputs (receiving physiologic variables including carbohydrate content of a meal, physical activity, heart rate, and the patient’s nominal Insulin Sensitivity Factor for estimating metabolic states of the subject at time intervals, [0044], [0047], claim 1, Fig. 7; [0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include BG and insulin data comprising estimated metabolic states in a time series form as taught by Morales. This offers the advantage of taking into account the metabolism of each diabetic patient when considering insulin therapy (Morales [0029]). 
Claim 32 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Claim 33 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 
Claims 8 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Soni and Saint in further view of Mazlish (US 2014/0309615 A1).  
Regarding claim 8, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
the BG data (receiving patient data measurements including BG measurements during the time window and associated insulin time and amount [0064]-[0065])
Soni and Saint do not teach:
wherein […] insulin data is discretized in time
However, Morales in the analogous art teaches:
wherein […] insulin data is discretized in time (insulin data may be discretized based on dose delivered each minute of an hour [0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include discretizing insulin data in time as taught by Mazlish. This offers the benefit of way to calculate insulin on board with continuous delivery of insulin or an extended bolus (Mazlish [0050]). 
Claim 34 recites substantially similar limitations as those already addressed in claim 8, and, as such is rejected for similar reasons as given above. 
Claims 9, 10, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Soni and Saint in further view of Aradottir (US 2019/0198148 A1).  
Regarding claim 9, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
wherein comparing the first risk score with the second risk score comprises quantifying an amount of dysfunction […] (comparing the assigned risk score of the reference pattern data to a previously assigned risk score of the stored reference pattern data of the previously collected data segment from the same daily period of time [0149], [0157]; the comparison can include calories of food, carbohydrate levels, meal components, etc. so that a recommendation can be made to change activities, meal or meal components [0151], [0155])
Soni does not teach:
estimated bolusing compared to […] optimal bolusing
However, Saint in the analogous art teaches:
estimated bolusing compared to […] optimal bolusing (calculating an insulin dose amount and analyzing the outcome of the dose to produce a new set of dose parameters [0083], [0086], [0030])
Soni and Saint do not teach:
optimally timed bolusing
However, Aradottir in the analogous art teaches:
optimally timed bolusing (optimal timing of a bolus injection [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include an optimally timed insulin bolus as taught by Aradottir. It is beneficial to precisely time a dose of insulin for each subject as this prevents undesirable changes in glucose levels (Aradottir [0005]). 
Regarding claim 10, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
wherein comparing the first risk score with the second risk score comprises quantifying an amount of dysfunction of historical bolusing […] (comparing the assigned risk score of the reference pattern data to a previously assigned risk score of the stored reference pattern data of the previously collected data segment from the same daily period of time in order to lower a future risk score [0149], [0157]; [0151], [0155]; the comparison can be used to analyze a past post-prandial behavior that led to hyperglycemia and a recommendation to make an insulin bolus change [0102])
Soni and Saint do not teach:
compared to an optimally timed bolusing
However, Aradottir in the analogous art teaches:
compared to an optimally timed bolusing (determining an optimal timing of a bolus injection for a patient [0063]; BG data for a patient based on varying times of insulin bolus, Fig. 7A, Fig. 8A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include an optimally timed insulin bolus as taught by Aradottir. It is beneficial to precisely time a dose of insulin for each subject as this prevents undesirable changes in glucose levels (Aradottir [0005]). 
Regarding claim 35, Soni and Saint teach the method of claim 27 as described above. 
Soni further teaches:
wherein determining a difference between the historical risk score and the optimal risk score comprises quantifying an amount of dysfunction […] (determining a previous risk score lower than the assigned risk score comparing the assigned risk score of the reference pattern data to a previously assigned risk score of the stored reference pattern data of the previously collected data segment from the same daily period of time [0149], [0157]; the comparison can include calories of food, carbohydrate levels, meal components, etc. so that a recommendation can be made to change activities, meal or meal components [0151], [0155])
Soni does not teach:
estimated bolusing compared to […] optimal bolusing
However, Saint in the analogous art teaches:
estimated bolusing compared to […] optimal bolusing (calculating an insulin dose amount and analyzing the outcome of the dose to produce a new set of dose parameters [0083], [0086], [0030])
Soni and Saint do not teach:
optimally timed bolusing
However, Aradottir in the analogous art teaches:
optimally timed bolusing (optimal timing of a bolus injection [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include an optimally timed insulin bolus as taught by Aradottir. It is beneficial to precisely time a dose of insulin for each subject as this prevents undesirable changes in glucose levels (Aradottir [0005]). 
Regarding claim 36, Soni and Saint teach the method of claim 27 as described above. 
Soni further teaches:
wherein determining a difference between the historical risk score and the optimal risk score comprises quantifying an amount of dysfunction of historical bolusing compared to an optimally timed bolusing
Soni further teaches:
wherein comparing the first risk score with the second risk score comprises quantifying an amount of dysfunction of historical bolusing […] (comparing the assigned risk score of the reference pattern data to a previously assigned risk score of the stored reference pattern data of the previously collected data segment from the same daily period of time in order to lower a future risk score [0149], [0157]; [0151], [0155]; the comparison can be used to analyze a past post-prandial behavior that led to hyperglycemia and a recommendation to make an insulin bolus change [0102])
Soni and Saint do not teach:
compared to an optimally timed bolusing
However, Aradottir in the analogous art teaches:
compared to an optimally timed bolusing (determining an optimal timing of a bolus injection for a patient [0063]; BG data for a patient based on varying times of insulin bolus, Fig. 7A, Fig. 8A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include an optimally timed insulin bolus as taught by Aradottir. It is beneficial to precisely time a dose of insulin for each subject as this prevents undesirable changes in glucose levels (Aradottir [0005]). 
Claims 11 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Soni and Saint in further view of Bengtsson (US 2014/0371682 A1).  
Regarding claim 11, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
wherein comparing the first risk score with the second risk score comprises […] (comparing the assigned risk score of the reference pattern data to a previously assigned risk score of the stored reference pattern data of the previously collected data segment from the same daily period of time [0149], [0157])
Soni and Saint do not teach:
quantifying a compliance of a patient with an ideal pre-meal bolus timing
However, Bengtsson in the analogous art teaches:
quantifying a compliance of a patient with an ideal pre-meal bolus timing (calculating a compliance value of an insulin dose based on detected patient actuations as a function of time compared to a pre-defined patient schedule for patient actuations [0015])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include quantifying compliance of a patient with an ideal pre-meal bolus timing as taught by Bengtsson. The extent of a patient’s compliance with insulin dose timing is necessary to take into account when considering titration of a patient’s dose (Bengtsson [0004]-[0006]). 
Regarding claim 37, Soni and Saint teach the method of claim 27 as described above. 
Soni further teaches:
wherein determining a difference between the historical risk score and the optimal risk score comprises […] (comparing the assigned risk score of the reference pattern data to a previously assigned risk score of the stored reference pattern data of the previously collected data segment from the same daily period of time [0149], [0157])
Soni and Saint do not teach:
quantifying a compliance of a patient with an ideal pre-meal bolus timing
However, Bengtsson in the analogous art teaches:
quantifying a compliance of a patient with an ideal pre-meal bolus timing (calculating a compliance value of an insulin dose based on detected patient actuations as a function of time compared to a pre-defined patient schedule for patient actuations [0015])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include quantifying compliance of a patient with an ideal pre-meal bolus timing as taught by Bengtsson. The extent of a patient’s compliance with insulin dose timing is necessary to take into account when considering titration of a patient’s dose (Bengtsson [0004]-[0006]). 
Claims 12, 14, 15, 19, 20, 38, 40, 41, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Soni and Saint in further view of Agrawal (US 2013/0338629 A1).  
Regarding claim 12, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
wherein the recommendation comprises at least one of a plot or a visualization
Soni and Saint do not teach:
wherein the recommendation comprises at least one of a plot or a visualization
However, Agrawal in the analogous art teaches:
wherein the recommendation comprises at least one of a plot or a visualization (bar graphs representing events of hypoglycemia and hyperglycemia and recommendations based on the events [0170], Fig. 7B; glucose trend summary report presents glucose data in graphical formats [0267])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include recommendations comprising a plot or visualization as taught by Agrawal. This assists the patient in interpreting and understanding their blood glucose data (Agrawal [0170]). 
Regarding claim 14, Soni and Saint teach the method of claim 1 as described above. 
Soni and Saint do not teach:
wherein the recommendation comprises a number and an extent of excursions into an out-of-range blood glucose level
However, Agrawal in the analogous art teaches:
wherein the recommendation comprises a number and an extent of excursions into an out-of-range blood glucose level (the summary reports displays the percentage of BG values in hypoglycemia and hyperglycemia according to ranges of BG values [0269]-[0271], Fig. 33; percentage of BG values in hypoglycemia and hyperglycemia for time blocks in a week period, Fig. 34)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include recommendations comprising a number and extent of excursions of out-of-range BG levels as taught by Agrawal. This assists the patient in interpreting and understanding their blood glucose data (Agrawal [0170]). 
Regarding claim 15, Soni and Saint teach the method of claim 1 as described above. 
Soni and Saint do not teach:
wherein the recommendation shows glycemic dysfunction at historical times
However, Agrawal in the analogous art teaches:
wherein the recommendation shows glycemic dysfunction at historical times (make diabetes therapy adjustments based on historical trends of data [0177]; the summary report presents the received glucose data and displays the extent of hypoglycemia and hyperglycemia for various time period such as a 24 hour period [0269]-[0271], Fig. 33; percentage of BG values in hypoglycemia and hyperglycemia for a week period, Fig. 34; report of BG readings and averages for a week, Figs. 6A-6B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include recommendations showing glycemic dysfunction at historical times as taught by Agrawal. This assists the patient in interpreting and understanding their blood glucose data (Agrawal [0170]). 
Regarding claim 19, Soni and Saint teach the method of claim 18 as described above. 
Soni further teaches:
wherein the meal management information […] (recommendations can include eating specific foods or changes in a meal or meal components while accounting for starting point BG of pattern, time of hypoglycemia, variability in hyperglycemia peak, and the starting BG that led to the peak [0151], [0155], [0153])
Soni and Saint do not teach:
the meal management information comprises pre-bolus timing information for a patient
However, Agrawal in the analogous art teaches:
the meal management information comprises pre-bolus timing information for a patient (recommendation to adjust the timing of a bolus such as “taking the bolus 15-30 minutes earlier than now compared to the meal” [0225], Fig. 15A – item 1108, [0260])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include pre-bolus timing information for a patient as taught by Agrawal. The recommendation to adjust insulin dosing timing is a result of a summarized analysis of the patient’s glycemic dysfunction, and by addressing these issues, a patient’s insulin treatment plan may be enhanced (Agrawal [0225]). 
Regarding claim 20, Soni, Saint and Agrawal teach the method of claim 19 as described above. 
Soni does not teach:
bolusing before a type of meal in the future
However, Saint in the analogous art teaches:
 bolusing before a type of meal in the future (calculating a bolus dose amount based on the patient’s food identified or confirmed [0089], [0101], [0102]; adjusting timing of bolus dose for foods known to have a slow glycemic response [0105])
Soni and Saint do not teach:
wherein the pre-bolus timing information comprises a recommendation to the patient regarding bolusing before a […] meal in the future
However, Agrawal in the analogous art teaches:
wherein the pre-bolus timing information comprises a recommendation to the patient regarding bolusing before a […] meal in the future (recommendation to adjust the timing of a bolus such as “taking the bolus 15-30 minutes earlier than now compared to the meal” [0225], Fig. 15A – item 1108, [0260])
Claim 38 recites substantially similar limitations as those already addressed in claim 12, and, as such is rejected for similar reasons as given above. 
Claim 40 recites substantially similar limitations as those already addressed in claim 14, and, as such is rejected for similar reasons as given above. 
Claim 41 recites substantially similar limitations as those already addressed in claim 15, and, as such is rejected for similar reasons as given above. 
Claim 45 recites substantially similar limitations as those already addressed in claim 19, and, as such is rejected for similar reasons as given above. 
Claim 46 recites substantially similar limitations as those already addressed in claim 20, and, as such is rejected for similar reasons as given above. 
Claims 13 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Soni and Saint in further view of Patek (US 2018/0020988 A1).  
Regarding claim 13, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
wherein the recommendation comprises […] (comparing the assigned risk score of the reference pattern data to a previously assigned risk score of the stored reference pattern data of the previously collected data segment from the same daily period of time, and sending a recommendation to lower a future risk score [0149], [0157])
Soni and Saint do not teach:
a risk index comprising at least one of high blood glucose risk, low blood glucose risk, or total glycemic risk
However, Patek in the analogous art teaches:
a risk index comprising at least one of high blood glucose risk, low blood glucose risk, or total glycemic risk (the assessment of the patient’s glycemic risk includes one or more the total risk profile, hypoglycemia risk and hyperglycemia risk [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include a risk index comprising a high BG risk, low BG risk or total glycemic risk as taught by Patek. This provides a way to assess the variability of glycemic outcomes in patients (Patek [0005]-[0006]). 
Claim 39 recites substantially similar limitations as those already addressed in claim 13, and, as such is rejected for similar reasons as given above. 
Claims 16 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Soni and Saint in further view of Patek et al (“Empirical Representation of Blood Glucose Variability in a Compartment Model”, 2016 Prediction Methods for Blood Glucose Concentration).  
Regarding claim 16, Soni and Saint teach the method of claim 1 as described above. 
Soni further teaches:
wherein outputting the recommendation comprises providing a visualization showing at least one of a behavioral impact […] (sending a recommendation to change the amount of physical activity to lower a future risk score for hypoglycemia by analyzing previous hypoglycemic episodes through pattern matching, meal, insulin and physical activity information [0149], [0101], [0155]; recommendations to make insulin bolus changes to avoid a post-prandial hyperglycemic excursion by analyzing past post-prandial behavior [0102], [0149]; reference pattern plot of a hypoglycemia episode with a meal time tag [0111], Fig. 16b)
Soni and Saint do not teach:
behavioral impact of the glycemic dysfunction, BG data and insulin data vs. replay simulated BG data with optimal boluses at historical bolus times, or BG data and insulin data vs. replay simulated BG data with optimal boluses at estimated meal times
However, Patek et al in the analogous art teaches:
behavioral impact of the glycemic dysfunction, BG data and insulin data vs. replay simulated BG data with optimal boluses at historical bolus times, or BG data and insulin data vs. replay simulated BG data with optimal boluses at estimated meal times (applying replay simulation to the patient’s data by experimenting with different amounts of insulin at different times to see under what circumstances better glycemic control is achieved, pg. 135 line 49 – pg. 136 line 4; a 24 period of BG monitoring for a subject with insulin boluses and net effect replay, Figs. 5, 7, and 9)
Claim 42 recites substantially similar limitations as those already addressed in claim 16, and, as such is rejected for similar reasons as given above. 
Claims 17 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Soni and Saint in further view of Agrawal and Bengtsson.  
Regarding claim 17, Soni and Saint teach the method of claim 1 as described above. 
Soni and Saint do not teach:
wherein the recommendation comprises a visualization […]
However, Agrawal in the analogous art teaches:
wherein the recommendation comprises a visualization […] (bar graphs representing events of hypoglycemia and hyperglycemia and recommendations based on the events [0170], Fig. 7B; glucose trend summary report presents glucose data in graphical formats [0267])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni and Saint to include a recommendation comprising visualization as taught by Agrawal. This assists the patient in interpreting and understanding their blood glucose data (Agrawal [0170]). 
Soni, Saint and Agrawal do not teach:
compliance of a patient with an ideal pre-meal bolus timing
However, Bengtsson in the analogous art teaches:
compliance of a patient with an ideal pre-meal bolus timing (calculating a compliance value of an insulin dose based on detected patient actuations as a function of time compared to a pre-defined patient schedule for patient actuations [0015])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Soni, Saint and Agrawal to include the compliance of a patient with an ideal pre-meal bolus timing as taught by Bengtsson. The extent of a patient’s compliance with insulin dose timing is necessary to take into account when considering titration of a patient’s dose (Bengtsson [0004]-[0006]).
Claim 43 recites substantially similar limitations as those already addressed in claim 17, and, as such is rejected for similar reasons as given above. 

Response to Arguments
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-52, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
Applicant respectfully submits that claim 1 is subject matter eligible since the claim as whole effects an improved treatment for the management of diabetes. Therefore, the claim as a whole integrates the alleged exception into a practical application in accordance with MPEP 2106.04(d)(2). Applicant respectfully submits that this method therefore constitutes a practical application of any alleged abstract idea for this same reason as well.
Regarding (a), the Examiner respectfully disagrees. The claimed invention does not provide a particular treatment, and thus does not provide a practical application or significantly more. Applicant’s claimed “treatment” merely recites outputting a recommendation to improve treatment without any particularity as to what the treatment might be. There is no indication what the specific type of treatment is, what the treatment amount is, what the treatment magnitude is, what the length of treatment is, what the periodicity of treatment is, etc. Further, there is no positive recitation of the recommendation being acted upon by the subject. Therefore, the claimed invention does not integrate the judicial exception in accordance with MPEP 2106.04(d)(2).
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-52, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
However, Soni fails to show the use of optimal data to calculate a risk. That is, Soni fails to shows the claimed second risk score, which claim 1 defines as being based on optimal data…However, despite this deficiency of Soni, the Examiner nevertheless points to Soni as showing comparing the first risk score with the second risk score. This is clearly incorrect. While Soni does arguably compare a first risk score to a second risk score (i.e., in step 1820 in the flowchart of FIG. 20), this comparison is not performed between the two specific risk scores as they are defined in claim 1. This is because, as the Examiner appears to concede, neither of the risk scores shown in Soni are based on historical data. Accordingly, Soni does not, and cannot show comparing the first risk score with the second risk score, as those risk scores are expressly defined in claim 1.
Regarding (a), the Examiner respectfully disagrees. Soni teaches a risk score based on historical data as explained above, and the combination of teachings of Soni and Saint teach the comparison of the risk scores. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
That is, nothing suggests the use of Saint's optimally based risk score in a risk comparison that compares the risk based on historical data of Soni with the risk based on the optimal data of Saint. Rather, only Applicant's specification shows or suggests a comparison between these two very different types of risk scores. Indeed, even the Examiner's rationale for combining the alleged teachings of Soni and Saint only vaguely states that Soni may be modified to receive the optimally based risk score of Saint without specifying precisely how either reference suggests using that risk score, other than to suggest that it may be provided to the patient. In particular, the Examiner's rationale nowhere alleges that it would be obvious to compare these two quite different risk scores. Thus, Applicant respectfully submits that the Examiner has not provided any evidence demonstrating that Soni or Saint, taken individually or in combination, shows or suggests comparing the first risk score based on historical data] with the second risk score [based on optimal data].
Regarding (b), the Examiner respectfully disagrees. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to combine the second risk score of Soni with the optimal BG or insulin data of Saint is to assist the patient in identifying the context for more accurate dosing in the future.
This form of hindsight reasoning, using the invention as a roadmap to find its prior art components, would discount the value of combining various existing features or principles in a new way to achieve a new result-often the very definition of invention."); Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005); Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014). Thus, it is improper to combine references "like separate pieces of a simple jigsaw puzzle" without "explain[ing] what reason or motivation one of ordinary skill in the art at the time of the invention would have had to place these pieces together." In Touch Techs., Inc. v. VGO Commc'ns, Inc .. 751F.3d1327, 1349 (Fed Cir. 2014). Applicant submits that this is precisely the approach taken by the Examiner in rejecting the claims in the present case.
Regarding (c), the Examiner respectfully disagrees. In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686